    Case 1:21-cv-02265 Document 1-23 Filed 08/26/21 Page 1 of 1




                                 District of Columbia

 Conrad Smith et al.,




Donald J. Trump et al.,




                          SUMMONS IN A CIVIL ACTION

                Donald J. Trump for President
                c/o Bradley T. Crate (Treasurer)
                725 Fifth Avenue
                New York, NY 10022




                Edward G. Caspar
                Lawyers' Committee for Civil Rights Under Law
                1500 K Street N.W., Suite 900
                Washington, D.C. 20005
